—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered November 29, 1995, convicting him of murder in the second degree (ten counts), attempted murder in the second degree, robbery in the first degree (five counts), criminal possession of a weapon in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s Batson challenge (see, Batson v Kentucky, 476 US 79) was properly denied, as he failed to make the requisite prima facie showing of discrimination (see, People v Childress, 81 NY2d 263, 268). In support of his Batson chai*498lenge, the defendant noted only that the prosecutor challenged two Hispanic prospective jurors. A disproportionate number of strikes, without more, is rarely dispositive of the issue of impermissible discriminatory motive (see, People v Childress, supra, at 267). In the absence of a record demonstrating other facts or circumstances supporting a prima facie case, the trial court correctly found that the defendant failed to establish a pattern of purposeful exclusion sufficient to raise an inference of racial discrimination (see, People v Phillips, 259 AD2d 565, 566; People v Willingham, 253 AD2d 533, lv denied 92 NY2d 952, cert denied 525 US 1183; People v Lowe, 234 AD2d 564).
The trial court providently exercised its discretion in refusing to permit cross-examination of a People’s witness with hypothetical questions that assumed facts not in evidence (see, People v Bellini, 162 AD2d 693).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Krausman, J. P., Goldstein, Luciano and Feuerstein, JJ., concur.